SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

902
KA 13-01010
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JOHN SANTORO, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (BRADLEY E. KEEM OF COUNSEL), FOR
DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Barry M.
Donalty, J.), rendered February 28, 2013. The judgment convicted
defendant, upon his plea of guilty, of escape in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Santoro ([appeal No. 1] ___ AD3d
___ [Oct. 2, 2015]).




Entered:    October 2, 2015                        Frances E. Cafarell
                                                   Clerk of the Court